Citation Nr: 0210787	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to July 
1981 and from February 1991 to February 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied an increased 
evaluation for the veteran' service-connected low back 
disability. 

The veteran was scheduled for a personal hearing before a 
member of the Board in Washington, D.C., on July 15, 2002.  
He failed to appear for the hearing.  Consequently, this case 
will be decided based on the current evidence of record.
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing. Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2001).

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) was denied by rating decisions dated in May 
2000 and February 2001.  The veteran was notified of these 
denials in June 2000 and February 2001, respectively.  Since 
no subsequent correspondence on the issue of entitlement to 
TDIU has been received from or on behalf of the veteran, that 
issue is not before the Board and will not be addressed 
further by the Board.  See 38 U.S.C.A. § 7105 (West 1991).  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran has severe lumbosacral strain.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected back 
disability so as to render impractical the application of the 
regular schedular standards.

  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for service-connected low back disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5295 (2001).

2.  The criteria for an increased disability rating for the 
veteran's service-connected low back disability on an extra-
schedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected low back disability.  

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue of 
entitlement to an increased disability rating for low back 
disability.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  


(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

In November 2001, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
that he was to contact the RO and tell them about any "any 
information and evidence that you want us to try to get for 
you."  The veteran did not identify any such evidence.

The October 1999 Statement of the Case and the December 2001 
Supplemental Statement of the Case contain the relevant law 
and regulations and the types of evidence that could be 
submitted by the veteran in support of his claim.  
Additionally, the December 2001 Supplemental Statement of the 
Case includes the relevant provisions of the VCAA.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.

(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are the veteran's service medical records.  
Additionally, he has been accorded VA examinations in 1997 
and 1999.  The veteran and his representative have been given 
ample opportunity to present evidence and argument in support 
of his claim.  As described in the Introduction above, a 
personal hearing was scheduled for the veteran before a 
member of the Board in July 2002, but the veteran failed to 
appear for the hearing.

It was contended on behalf of the veteran by his accredited 
representative in July 2002 that a new back examination is 
needed because the veteran has not been examined by VA in 
three and a half years.  The Board notes that the records on 
file include several VA orthopedic examinations between 1992 
and 1999, as well as VA outpatient records through September 
2001.  

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court held 
that in order to constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous so as to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Further, the VCAA provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159 (2001).  

It is not the passage of time, in and of itself, that renders 
an earlier examination outdated.  Rather, the determining 
factor is whether the evidence of record is sufficient to 
allow for an informed decision.  The Board finds that 
sufficient evidence does exist, and that an informed decision 
may be made as to this appeal without the need for a new 
examination.

The last examination of the veteran was conducted in March 
1999.  A thorough examination was conducted and reported.  
The report of examination is of record.    
Significantly, there has been no contention that the VA 
examination reports are deficient.  In addition to that 
examination report, other medical records are also on file.  
There is no indication, and the veteran and his 
representative have not contended, that his symptomatology 
has significantly altered since the time of the last 
examination. 

Correctly recognizing that the veteran's disability is rated 
at the maximum under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
the veteran's representative has also asked for an 
examination to determine whether disc involvement exists, 
with an eye to changing the rating code to Diagnostic Code 
5293, which allows for a higher rating.  The Board believes 
that the evidence of record is sufficient to answer that 
question and that a new examination is not necessary under 
§ C.F.R. 3.159.  See also Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [holding that VA has no duty to conduct a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issue on appeal.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Specific schedular criteria will be referenced 
where appropriate in connection with the Board's discussion 
of the issues on appeal, below. 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The veteran is currently assigned a 40 percent evaluation for 
his service-connected low back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001) [lumbosacral strain].  
Under Diagnostic Code 5295, a 10 percent rating is warranted 
where there is characteristic pain on motion; a 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 40 percent evaluation is assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).

According to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, for intervertebral disc syndrome, a 60 percent 
evaluation is warranted for pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; a 40 
percent evaluation is warranted for severe disability, 
recurring attacks, with intermittent relief; a 20 percent 
evaluation is warranted for moderate disability involving 
recurring attacks; and a noncompensable evaluation is 
assigned for postoperative intervertebral disc disease that 
is cured.

Analysis

The veteran is seeking a disability rating in excess of the 
currently assigned 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001) [lumbosacral strain].

Schedular rating

The evidence of record includes the veteran's service medical 
records, a March 1992 medical report from the Department of 
the Army, VA examinations reports from March 1992 through 
March 1999, a September 2000 Social Security Administration 
disability decision, a September 2001 private physician's 
statement, and VA outpatient treatment records through 
September 2001.  

Service connection for low back disability was granted by 
rating decision in April 1992, and a noncompensable 
evaluation was assigned effective February 4, 1992.  A July 
1992 rating decision granted a 20 percent evaluation for 
service-connected low back disability effective February 4, 
1992.  An October 1997 rating decision granted a rating of 40 
percent for low back disability effective February 4, 1992.  

Review of the evidence of record shows that the veteran has 
complained on numerous occasions of low back pain, and there 
is medical evidence of loss of back motion.  Because of his 
low back complaints and low back symptomatology, he is 
currently assigned a 40 percent evaluation for his back 
disability, which is the maximum schedular rating for 
lumbosacral strain under Diagnostic Code 5295.  
Consequently, the Board must determine whether a higher 
evaluation is warranted under either another rating code or 
on an extraschedular basis.

Since the maximum schedular evaluation available for 
limitation of motion of the low back is 40 percent, under 
Diagnostic Code 5292, a higher evaluation cannot be assigned 
under that diagnostic code.  

The Board notes that a 60 percent evaluation can be assigned 
for pronounced intervertebral disc syndrome under Diagnostic 
Code 5293.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether Diagnostic Code 5293 
rating code is "more appropriate" than the one used by the 
RO, Diagnostic Code 5295.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

An MRI study in February 1999 noted that there was no 
evidence of disc protrusion, spinal stenosis, or nerve root 
impingement.  The veteran has not been diagnosed with 
intervertebral disc syndrome of the lumbar spine.  Moreover, 
VA examiners have consistently noted the presence of normal 
reflexes in the veteran, and there is otherwise no evidence 
on file demonstrating neurological impairment of the lower 
extremities.  Based on the medical history, current diagnosis 
and reported symptomatology, Diagnostic Code 5293, involving 
intervertebral disc syndrome, is not for application in this 
case.  

Since the veteran's disability is rated at the maximum 40 
percent under Diagnostic Code 5295, an increased schedular 
rating is denied.

As noted above, the veteran is assigned a rating of 40 
percent for his service-connected low back disability, which 
is the maximum schedular rating under either the code for 
lumbosacral strain or for limitation of motion.  In Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined 
that if a claimant is already receiving the maximum 
disability rating available for symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  

Extraschedular rating

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) [the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required]; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].
 
In the December 2001 Supplemental Statement of the Case, the 
RO addressed the issue of whether an extraschedular 
evaluation is warranted for the veteran's service-connected 
disability.  The Board will, accordingly, consider the 
provisions of 38  C.F.R. 3.321(b)(1).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

After a review of the evidence of record, the Board has 
concluded that an extraschedular evaluation is not warranted.  
The veteran has not been hospitalized for his low back 
disability, and there is no evidence of marked interference 
with employment due to the low back disability.  Although the 
veteran noted in January 2000 that he had lost his job 
because of back pain, and he said that he was unemployed in 
September 2001, he indicated in August 2001 that he was doing 
temporary roofing work.  

Moreover, a September 2000 Social Security Administration 
(SSA) disability determination denied the veteran disability 
benefits.  It was concluded by SSA that while the veteran had 
several disabilities, including of the low back, his overall 
medical condition allowed him to do certain types of light 
work.  The Board has taken this decision in consideration.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991) [while a SSA decision 
is not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim].

Although the evidence of record, including Dr. H's statement, 
indicates some interference with employment due to service-
connected back disability, this is already conceded by VA in 
the assignment of a 40 percent evaluation for low back 
disability.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

Consequently, an extraschedular rating is not warranted for 
the veteran's service-connected low back disability based on 
the evidence of record.

Conclusion

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected back disability.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for low back 
disability is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

